Exhibit 10.1

February 12, 2007

John Riccitiello

Dear John:

On behalf of the Board of Directors of Electronic Arts Inc. (“Electronic Arts”
or “EA”), I am pleased to offer you the position of Chief Executive Officer of
Electronic Arts commencing on April 2, 2007 at a base salary of $62,500 per
month [or $750,000 annualized], minus applicable deductions. As CEO, you will
report directly to the Board of Directors. You will be appointed to the Board of
Directors effective April 2, 2007.

You will also be eligible to participate in our discretionary bonus program.
This discretionary bonus is typically determined by our Board of Directors at
the end of our fiscal year. As the commencement of your employment with EA
coincides with the beginning of EA’s fiscal year ending March 31, 2008 (“Fiscal
2008”), you will first be eligible to participate in this bonus program during
Fiscal 2008. Your discretionary bonus target will be 100% of your base
salary. To receive payment of your bonus you must be employed by Electronic Arts
at the time any bonuses are paid.

The Compensation Committee of the Board of Directors has approved the grant of
non-qualified stock options to purchase a total of 850,000 shares of Common
Stock of Electronic Arts under our 2000 Equity Incentive Plan, to vest as
follows:

 

  •  

An option to purchase 300,000 shares that will vest as to 24% of these shares on
April 1, 2008 and will then vest in additional 2% increments on the first
calendar day of each month thereafter for the following 38 months;

 

  •  

An option to purchase 275,000 shares that will vest as to 100% of these shares
on April 1, 2010; and

 

  •  

An option to purchase 275,000 shares that will vest as to 100% of these shares
on April 1, 2012.

These options will be priced and granted at the close of market on the second
trading day following public release of EA’s annual financial results for its
fiscal year ending March 31, 2007. We currently expect this earnings release to
occur on May 1, 2007, though this date is subject to change.

For your information, I have enclosed several documents that will provide an
introduction to life at EA, including an overview of our benefits programs and
EA’s Global Code of Conduct. Other EA policies and procedures are on EA's
intranet and will be reviewed with you at orientation. As an officer and member
of the Board of Directors of EA, you will be covered by the insurance policies
applicable to directors and officers in effect from time to time and will be
indemnified against certain liabilities and expenses in accordance with EA’s
standard indemnity agreement for officers and directors. If you have any
questions about this offer or about your eligibility to participate in or to be
covered by any of the described benefits, please call me.

 



--------------------------------------------------------------------------------

John Riccitiello

February 12, 2007

Page 2

In the course of your work, you will have access to proprietary materials and
concepts. Our offer is contingent on your signing Electronic Arts’ New
Hire/Proprietary Information Agreement. Two copies are enclosed for signature
(please keep one for your own records).

This offer letter contains the entire understanding between you and Electronic
Arts as to the terms of your offer of employment and specifically supersedes
(i) all previous discussions you may have had with anyone at Electronic Arts
regarding those terms and (ii) any previous written offers you may have
received.

Should you accept this offer, please plan on attending the Get in the Game
Orientation to be held on your first Monday at 9:00 a.m. Please complete and
bring the forms in the attached package.

This offer of employment is made contingent upon your providing Electronic Arts
with proof that you have the legal right to work in the United States. This will
be handled as part of your orientation process.

In addition, EA will conduct a background check pursuant to a written notice you
will receive under separate cover, and this offer of employment is contingent
upon the results of such check being acceptable to EA.

This offer of employment is valid through Wednesday, February 21st, and if not
accepted by then, we will assume that you have declined the offer. If you accept
this offer, please sign below and return both pages of the original offer letter
to me in the enclosed envelope, and we can begin your orientation to EA. Please
keep a copy for yourself.

Please join our team and help us be the place where GREAT people create and
deliver GREAT games.

If you have any questions regarding this offer, please feel free to contact me.

Sincerely,

 

/s/ Lawrence F. Probst, III

Lawrence F. Probst, III Chairman & Chief Executive Officer Electronic Arts

Enclosures

 

Accepted by candidate:      Date:

/s/ John Riccitiello

     February 21, 2007 John Riccitiello     

cc: Gary Kusin

      Gabrielle Toledano, for distribution to Personnel File